PER CURIAM:
The appellants assert error in the grant of a preliminary injunction.
This is essentially a dispute between the publishers of competing textbooks in the child development field. The defendants-appellees, seeking redress as copyright holders, convinced Judge Owen upon a persuasive factual record that they would probably succeed on the merits, that the appellants had plagiarized their textbook, and that there was need for immediate relief. There was a sufficient basis for the findings and conclusions of the District Court and since they are not clearly erroneous, Fed.R. Civ.P. 52(a), we affirm.